DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 9-12, 14, 17-20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application 20020131592 granted to Hinnant.
Regarding claim 1, Hinnant meets the claimed limitations as follows:
“A computer system comprising: 
a memory; 

“measure one or more environmental factors;” see paragraph [0028] (. . . IMU forms measurement values . . .)
“convert the one or more environmental factors to one or more entropy values by transforming of the one or more environmental factors to a selected number of bits;” see paragraph [0028] (To ensure even greater entropy PRNG can be seeded based on only the three least significant bits of any of the measurement values. . .)
“and combine the entropy values to generate an encryption key.” see paragraph [0029] ( . . . The measurement values are then collected and stored in memory. PRNG is then seeded . . . to generate a stream of numbers. The generated stream of numbers is then used . . . for generating an encryption key.).
Regarding claim 2, Hinnant meets the claimed limitations as follows:
“The computer system of claim 1, wherein the transforming of the one or more environmental factors includes truncating or rounding the one or more environmental factors to a selected number of bits.” see paragraph [0028] (To ensure even greater entropy PRNG can be seeded based on only the three least significant bits of any of the measurement values . . .).
Regarding claim 3, Hinnant meets the claimed limitations as follows:
“The computer system of claim 1, wherein the one or more environmental factors include one or more of a location of the computer system, a current date and time, parameters of a network environment to which the computer system is connected, and an identification of a server to which the computer system is connected.” see 
Regarding claim 4, Hinnant meets the claimed limitations as follows:
“The computer system of claim 1, wherein the at least one processor is further configured to encrypt and/or decrypt at least a portion of a data file using the encryption key, thereby omitting a need to provide a password.” see paragraph [0030] ( . . . Either the first unit or the second unit encrypts a message (data file) . . . The recipient of the message then decrypts the message . . .).
Regarding claim 6, Hinnant meets the claimed limitations as follows:
“The computer system of claim 1, wherein the at least one processor is further configured to perform the combining by concatenation of the entropy values or by summation of the entropy values.” see paragraphs [0033] and Figure 6.

Claims 9-12 and 14 are method claims that are substantially equivalent to system claims 1-4 and 6. Therefore, claims 9-12 and 14 are rejected by a similar rationale.

Claims 17-20 and 22 are non-transitory computer readable medium claims that are substantially equivalent to system claims 1-4 and 6. Therefore, claims 17-20 and 22 are rejected by a similar rationale.

Allowable Subject Matter
s 5, 7-8, 13, 15-16, 21 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With claim 5, the cited prior art fails to specifically teach the computer system of claim 1, wherein the at least one processor is further configured to encrypt and/or decrypt at least a portion of a binary executable application using the encryption key, thereby omitting a need to provide a password.
With claim 7, the cited prior art fails to specifically teach the computer system of claim 1, wherein the at least one processor is further configured to obtain encryption configuration parameters from an administration server, the encryption configuration parameters to identify the one or more of the environmental factors.
With claim 8, the cited prior art fails to specifically teach the computer system of claim 1, wherein the at least one processor is further configured to determine if either: a data file should be encrypted using the encryption key; or a difference file should be created to capture edits made to the data file since a previous encryption based on environmental factors, the difference file to be encrypted using an alternate encryption technique, the alternate encryption technique not based on environmental factors.
With claim 13, the cited prior art fails to specifically teach the method of claim 9, further comprising encrypting and/or decrypting at least a portion of a binary executable application using the encryption key, thereby omitting a need to provide a password.

With claim 15, the cited prior art fails to specifically teach the method of claim 9, further comprising determining if either: a data file should be encrypted using the encryption key; or a difference file should be created to capture edits made to the data file since a previous encryption based on environmental factors, the difference file to be encrypted using an alternate encryption technique, the alternate encryption technique not based on environmental factors.
With claim 21, the cited prior art fails to specifically teach wherein the sequences of instructions further include instructions to encrypt and/or decrypt at least a portion of a binary executable application using the encryption key, thereby omitting a need to provide a password.
With claim 23, the cited prior art fails to specifically teach wherein the sequences of instructions further include instructions to obtain encryption configuration parameters from an administration server, the encryption configuration parameters to identify the one or more of the environmental factors.
With claim 24, the cited prior art fails to specifically teach wherein the sequences of instructions further include instructions to determine if either: a data file should be encrypted using the encryption key; or a difference file should be created to capture edits made to the data file since a previous encryption based on environmental factors, .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876.  The examiner can normally be reached on 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437